Exhibit 10.1

 

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (this “Agreement”) is entered into as of
November      , 2016 (the “Effective Date”) between HD Supply Holdings, Inc., HD
Supply, Inc., and their Subsidiaries, affiliates, predecessors, successors and
related entities (the “Company”), and                 , a senior officer of the
Company (“Executive”).

 

Certain capitalized terms used in this Agreement have the meanings ascribed to
them in Section 16 of this Agreement.  The Company and Executive agree as of the
Effective Date, as follows:

 

1.              Term.  The term of this Agreement begins on the Effective Date
and expires on the third anniversary of the Effective Date (the “Term”);
provided, however, that commencing with the third anniversary of the Effective
Date and on each anniversary of the Effective Date thereafter, the Term will
automatically be extended for an additional year unless, not later than ninety
(90) calendar days prior to such anniversary date, either the Company or
Executive shall have given written notice to the other that the Term is not to
be so extended; and provided, further, that if, prior to a Change in Control,
Executive ceases for any reason to be an employee of the Company and any
affiliate of the Company (other than as a result of an Anticipatory
Termination), thereupon without further action the Term shall be deemed to have
expired and this Agreement will immediately terminate and be of no further
effect; and further provided, however, that if a Change in Control shall have
occurred during the Term, the Agreement shall continue in full force and effect
until such time as the later of (a) the second anniversary of the Change in
Control and (b) all obligations of the Company hereunder have been fulfilled and
all benefits required hereunder have been paid or provided to Executive.

 

2.              Payments and Benefits Upon Termination in Connection with a
Change in Control.  Upon the occurrence of a Triggering Event, the Company will
pay and provide to Executive the amounts and benefits specified in this
Section 2.  The amounts and benefits specified in this Section 2 are as follows:

 

2.1       Certain Previously-Earned Compensation.  A lump sum cash amount equal
to the sum of Executive’s earned but unpaid Base Salary through the Termination
Date plus Executive’s earned but unpaid vacation pay through the Termination
Date.  The Company will pay this amount to Executive within 30 days of the
Termination Date.

 

2.2       Previously-Earned Annual Cash Bonus.  A lump sum cash amount equal to
Executive’s Annual Cash Bonus earned for the fiscal year immediately preceding
the fiscal year in which the Termination Date occurs, to the extent not already
paid.  The Company will pay this amount to Executive on the same date and in the
same amount that the Annual Cash Bonus for such year would have been paid if
Executive’s employment had not been terminated.

 

2.3       Severance Payment.  Subject to Section 3, a lump sum cash amount equal
to two times the sum of (a) Executive’s target Annual Cash Bonus for the year in
which the Termination Date occurs, plus (b) Executive’s annual Base Salary as of
the Termination Date, provided that, in the case of a Constructive Termination,
target Annual Cash Bonus and Base Salary shall be the higher of such amounts as
of the Termination Date or immediately prior to the event which gave rise to the
Constructive Termination.  Except as otherwise provided in Section 7.1 or
Section 7.3, the Company will pay this amount to Executive on the thirtieth
(30th) day after the Termination Date.

 

2.4       Payment in Lieu of Benefits.  Subject to Section 3, a lump sum cash
amount equal to $100,000, representing a payment in lieu of continued benefits,
including health care continuation coverage and other benefits and perquisites. 
Except as otherwise provided in Section 7.1 or Section 7.3, the Company will pay
this amount to Executive on the thirtieth (30th) day after the Termination Date.

 

--------------------------------------------------------------------------------


 

2.5       Equity Value Payment. In the event of an Anticipatory Termination, to
the extent that Executive forfeits unvested equity awards outstanding on the
Termination Date that would have vested: (a) between the Termination Date and
the Change in Control, or (b) in connection with a Change in Control (for this
purpose, assuming the Executive would have experienced a Triggering Event
immediately after the Change in Control), under the terms of the plan or grant
agreement under which said awards were granted if Executive had been employed
through the date of the Change in Control (to the extent such forfeited awards
would not otherwise have expired pursuant to the original maximum term of such
award, not to exceed ten years, before the Change in Control), subject to
Section 3, the Company shall pay to Executive a lump sum cash amount equal to
the intrinsic value of such forfeited awards as of the Change in Control. Except
as otherwise provided in Section 7.1 or Section 7.3, the Company will pay this
amount to Executive on the thirtieth (30th) day after the Change in Control.

 

3.              Release.  Where a Triggering Event has occurred, as a condition
of the receipt of the compensation specified in Sections 2.3, 2.4 and 2.5,
Executive agrees to execute and provide to the Company a release substantially
in the form of the release attached hereto as Exhibit A to this Agreement
(“Release”), and such Release must become effective and irrevocable pursuant to
its terms within thirty (30) days after the Termination Date.

 

4.              No Set-Off; No Obligation to Seek Other Employment or to
Otherwise Mitigate Damages; No Effect Upon Other Plans.  The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations under this Agreement will not be affected by any
set-off, counterclaim, recoupment, defense, or other claim whatsoever that the
Company or any Subsidiary may have against Executive. Executive will not be
required to mitigate damages or the amount of any payment provided for under
this Agreement by seeking other employment or otherwise.  The amount of any
payment provided for under this Agreement will not be reduced by any
compensation or benefits earned by Executive as the result of employment by
another employer or otherwise after the Termination Date.  Neither the
provisions of this Agreement nor the making of any payment provided for under
this Agreement, nor the termination of the Company’s obligations under this
Agreement, will reduce any amounts otherwise payable, or in any way diminish
Executive’s rights, under any incentive compensation plan, stock option or stock
appreciation rights plan, restricted stock plan or agreement, deferred
compensation, retirement, or supplemental retirement plan, stock purchase and
savings plan, disability or insurance plan, or other similar contract, plan, or
arrangement of the Company or any Subsidiary, all of which will be governed by
their respective terms.

 

5.              Payments Are in Lieu of Any Other Severance Payments.  If
Executive becomes entitled to receive payments under this Agreement as a result
of termination of Executive’s employment, (a) those payments will be in lieu of
any and all other claims or rights that Executive may have against the Company
for severance, separation, and/or salary continuation pay upon that termination
of Executive’s employment, and (b) for the avoidance of doubt, any and all
outstanding equity awards held by Executive immediately prior to such
termination of employment shall vest and become exercisable, in each case, to
the extent provided under the terms of the applicable award agreement and/or
equity plan pursuant to which such equity award was granted.

 

6.              Confidential Information.  In consideration of the amounts and
benefits potentially payable to Executive under this Agreement, Executive
acknowledges and agrees to the terms set out in this Section 6:

 

6.1       Confidential Information and Trade Secrets

 

(a)  Executive acknowledges that through Executive’s employment with the
Company, Executive has and will acquire and have access to the Company’s
Confidential Information.  Executive further acknowledges that Executive has not
and will not publish, disclose or use

 

2

--------------------------------------------------------------------------------


 

any of the Company’s Confidential Information except in accordance with
Executive’s duties for the Company.  Executive agrees that, during Executive’s
employment with the Company and for a period of three years after the
Termination Date, Executive will hold in confidence all Confidential Information
of the Company and will not disclose, publish or make use of such Confidential
Information, unless compelled by law and then only after notice to the Senior
Vice President, Chief People Officer of the Company.  Executive further agrees
to return all documents, disks, or any other item or source containing
Confidential Information, or any other Company property, to the Company on or
before the Termination Date.  If Executive has any question regarding what data
or information would be considered by the Company to be Confidential
Information, Executive agrees to contact the Senior Vice President, Chief People
Officer for written clarification.

 

(b)  Executive also acknowledges that through Executive’s employment with the
Company, Executive has and will acquire and have access to the Company’s Trade
Secrets.  Executive further acknowledges that the Company has made reasonable
efforts under the circumstances to maintain the secrecy of its Trade Secrets. 
Executive agrees to hold in confidence all Trade Secrets of the Company that
come into Executive’s knowledge during employment by the Company and shall not
disclose, publish, or make use of at any time such Trade Secrets for so long as
the information remains a Trade Secret.

 

(c)  Executive further acknowledges that his/her breach of any of the covenants
in this Section of the Agreement would result in immediate and irreparable harm
to the Company, its parents, Subsidiaries, affiliates or related entities that
cannot be adequately or reasonably compensated by law.  Accordingly, Executive
agrees that the Company shall be entitled, if any such breach shall occur or be
threatened or attempted, if it so elects, to seek from a court a temporary,
preliminary, and permanent injunction, without being required to post a bond,
enjoining and restraining such breach or threatened or attempted breach by
Executive.

 

(d)  Executive hereby acknowledges that Company has informed him, in accordance
with 18 U.S.C. § 1833(b), that he may not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
where the disclosure (i) is made (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and
(2) solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  In addition, nothing in
this Agreement is intended to prohibit Executive from reporting possible
violations of federal law to any governmental agency or entity, or from making
other disclosures that are protected under the whistleblower provisions of
federal law.  Executive does not need the Company’s prior authorization to make
any such reports or disclosures and is not required to notify Company that such
reports or disclosures have been made.

 

6.2       Non-Competition and Non-Solicitation

 

(a)  Executive agrees that he shall not, for a period of twenty-four (24) months
following the Termination Date in the Prohibited Territory, provide or perform
any services, whether as an employee, independent contractor, consultant or any
other role, that are the same as or similar to the services he provided to the
Company, which services include, but are not limited to, providing executive
level management and strategic guidance for day-to-day operations and policy
implementation (the “Services”), for any person (including Executive), business,
partnership, entity or firm that competes with Company Business.  “Company
Business” means the distribution of industrial products and value-added services
to customers in

 

3

--------------------------------------------------------------------------------


 

maintenance, repair and operations, infrastructure and power and specialty
construction markets. “Prohibited Territory” means any geographic area where the
Company does business, including but not limited to the United States and Canada
and their respective states, territories or provinces.

 

(b)  Executive agrees that for a period of twenty-four (24) months following the
Termination Date, Executive will not directly or indirectly solicit or attempt
to solicit any business related to Company Business existing as of the
Termination Date from any of the Company’s customers or suppliers with whom
Executive had business contact or about whom Executive received Confidential
Information during the one-year period prior to Executive’s Termination Date.

 

(c)  Executive agrees that for a period of twenty-four (24) months following the
Termination Date, Executive will not directly or indirectly encourage, induce,
attempt to induce, solicit or attempt to solicit any person who is an employee,
vendor, customer, or consultant of the Company to terminate his or her
relationship with the Company without prior written approval from the Senior
Vice President, Chief People Officer of the Company.

 

6.3       Executive Availability. Executive agrees to make himself reasonably
available to the Company to respond to requests by the Company for information
pertaining to or relating to the Company and/or the Company’s affiliates,
Subsidiaries, agents, officers, directors or employees which may be within the
knowledge of Executive. Executive agrees to cooperate fully with the Company in
connection with any and all existing or future litigation, charges, or
investigations brought by or against the Company or any of its past or present
affiliates, agents, officers, directors or employees, whether administrative,
civil or criminal in nature, in which and to the extent the Company deems
Executive’s cooperation necessary.  In conjunction with Executive’s commitments
under this paragraph, the Company will reimburse Executive for reasonable
out-of-pocket expenses incurred as a result of such cooperation.

 

6.4       Remedies.  Executive acknowledges that the remedy at law for any
breach by Executive of this Section 6 may be inadequate and that the damages
following from any such breach may not be readily susceptible to being measured
in monetary terms.  Accordingly, Executive agrees that, upon adequate proof of
Executive’s violation of any legally enforceable provision of this Section 6,
the Company will be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach.  Nothing in this
Section 6 will be deemed to limit the Company’s remedies at law or in equity for
any breach by Executive of any of the provisions of this Section 6 that may be
pursued or availed of by the Company.

 

6.5       Acknowledgement.  Executive has carefully considered the nature and
extent of the restrictions upon Executive and the rights and remedies conferred
upon the Company under this Section 6, and hereby acknowledges and agrees that
the same are reasonable in time and territory, are designed to eliminate
competition that otherwise would be unfair to the Company, do not stifle the
inherent skill and experience of Executive, would not operate as a bar to
Executive’s sole means of support, are fully required to protect the legitimate
interests of the Company and do not confer a benefit upon the Company
disproportionate to the detriment to Executive. Executive acknowledges that the
restrictions set forth in this Section 6 are necessary to protect the Company’s
Trade Secrets and Confidential Information which Executive had access to
throughout Executive’s employment.

 

7.              Compliance with Section 409A.

 

7.1       Six Month Delay on Certain Payments, Benefits, and Reimbursements. 
Notwithstanding anything in this Agreement to contrary, if Executive is a
“specified employee” (within the meaning of Section 409A and as determined using
the identification methodology selected by the Company from

 

4

--------------------------------------------------------------------------------


 

time to time), any amounts payable under this Agreement on account of
Executive’s termination of employment that would (but for this provision) be
payable within six months following Executive’s “separation from service” with
the Company (within the meaning of Section 409A), shall instead be accumulated
and paid without interest in a lump sum on the first payroll date following the
six-month anniversary of Executive’s “separation from service” with the Company
(or if earlier, upon Executive’s death), except to the extent such amounts do
not constitute a “deferral of compensation” within the meaning of Treasury
Regulation Section 1.409A-1(b) (including without limitation by reason of the
safe harbor set forth in Treasury Regulation Section 1.409A-1(b)(9)(iii)), as
determined by the Company in its reasonable good faith discretion.

 

7.2       Additional Limitations on Reimbursements and In-Kind Benefits.  The
reimbursement of expenses or in-kind benefits provided under Section 2,
Section 8, or any other section of this Agreement that are taxable benefits (and
that are not disability pay or death benefit plans within the meaning of
Section 409A) are intended to comply, to the maximum extent possible, with the
exception to Section 409A set forth in Section 1.409A-1(b)(9)(v) of the Treasury
Regulations.  To the extent that any reimbursement of expenses or in-kind
benefits provided under Section 2, Section 8, or any other section of this
Agreement either do not qualify for that exception, or are provided beyond the
applicable time periods set forth in Section 1.409A-1(b)(9)(v) of the Treasury
Regulations, then they will be subject to the following additional rules: 
(a) any reimbursement of eligible expenses will be paid within 30 days following
Executive’s written request for reimbursement; provided, that Executive provides
written notice no later than 60 days before the last day of the fiscal year
following the fiscal year in which the expense was incurred so that the Company
can make the reimbursement within the time periods required by Section 409A;
(b) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any fiscal year will not affect the amount of expenses eligible
for reimbursement, or in-kind benefits to be provided, during any other fiscal
year; and (c) the right to reimbursement or in-kind benefits will not be subject
to liquidation or exchange for any other benefit.

 

7.3       Alternative Payment Terms Necessary to Comply with Section 409A.  In
the event that (a) Executive experiences a Triggering Event, and (b) Executive
has an individual agreement or other arrangement with the Company, or a
Subsidiary or affiliate of the Company, that provides for severance payments in
the event of a termination of employment (an “Other Severance Arrangement”),
then to the extent necessary to avoid tax penalties under Section 409A, any
severance payments owed pursuant to Section 2 that are not in excess of the
amount that Executive would have received under the Other Severance Arrangement
as a result of a termination of employment shall be paid at the time and in the
manner provided in the Other Severance Arrangement, and the remaining amounts
shall be paid in accordance with Section 2.

 

7.4       Compliance Generally.  This Agreement shall be construed and
interpreted to comply with Section 409A, as amended, and if necessary, any
provision shall be held null and void to the extent such provision (or part
thereof) fails to comply with Section 409A.  Each payment of compensation under
the Agreement shall be treated as a separate payment of compensation for
Section 409A purposes, including for purposes of applying the exclusion from
Section 409A for certain short-term deferral amounts.  It is intended that
amounts payable pursuant to this Agreement shall be excluded from the
requirements of Section 409A either under the separation pay exception or as
short-term deferral amounts to the maximum possible extent.  The Company,
however, makes no representations or warranties as to whether this Agreement
complies with or is exempt from Section 409A and Executive acknowledges and
agrees that Executive is responsible for all taxes imposed on Executive as a
result of the Agreement, including any taxes imposed under Section 409A.

 

7.5       Termination of Employment to Constitute a Separation from Service. 
The parties intend that the phrase “termination of employment” and words and
phrases of similar import mean a “separation from

 

5

--------------------------------------------------------------------------------


 

service” with the Company within the meaning of Section 409A.  Executive and the
Company will take all steps necessary (including taking into account this
Section 7.5 when considering any further agreement regarding provision of
services by Executive to the Company after the Termination Date) to ensure that
(a) any termination of employment under this Agreement constitutes a “separation
from service” within the meaning of Section 409A, and (b) except in the case of
an Anticipatory Termination, the Termination Date is the date on which Executive
experiences a “separation from service” within the meaning of Section 409A.

 

8.              Reimbursement of Certain Expenses; Interest.  This Section 8
will apply only to expenses that are otherwise described herein and are incurred
at any time from the Effective Date through the fifth anniversary of Executive’s
death.  The Company will pay, as incurred, all expenses, including the
reasonable fees of counsel engaged by Executive, of Executive in prosecuting any
action to compel the Company to comply with the terms of this Agreement upon
receipt from Executive of an undertaking to repay the Company for such expenses
if it is ultimately determined by a court of competent jurisdiction that
Executive had no reasonable grounds for bringing such action, or defending any
action brought by a party other than Executive or Executive’s personal
representative to have this Agreement declared invalid or unenforceable. If the
Company does not pay any amount due to Executive under this Agreement within
five business days after such amount first became due and owing, interest shall
accrue on such amount from the date it became due and owing until the date of
payment at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Internal Revenue Code (with such interest paid in a single lump sum as of
the date the Company makes the late payment).

 

9.              Survival of Obligations. Except as is otherwise expressly
provided in this Agreement, the respective obligations of the Company and
Executive under this Agreement will survive any termination of Executive’s
employment.

 

10.       Notices.  Notices and all other communications delivered in connection
with this Agreement must be in writing and will be deemed to have been duly
given upon receipt (or rejection) when delivered in person or by overnight
delivery (to the General Counsel and Corporate Secretary of the Company in the
case of notices to the Company and to Executive in the case of notices to
Executive) or mailed by United States registered mail, return receipt requested,
postage prepaid, and addressed, if to the Company, to its principal place of
business, attention: General Counsel and Corporate Secretary, and, if to
Executive, to Executive’s home address last shown on the records of the Company,
or to such other address or addresses as either party may furnish to the other
in accordance with this Section 10.

 

11.       Taxes.  Except as is otherwise expressly provided in this Agreement,
Executive shall be solely responsible for taxes imposed on Executive by reason
of any compensation and benefits provided under this Agreement, and all such
compensation and benefits shall be subject to applicable withholding taxes.

 

12.       Entire Agreement, Certain Prior Arrangements.  This Agreement
supersedes in their entirety all prior employment and/or change in control
agreements between the Company and Executive, if any, and all understandings
between them, if any, with respect to the subject matter of this Agreement.

 

13.       No Employment Contract.  This Agreement will not in any way constitute
an employment agreement between the Company and Executive and it will not oblige
Executive to continue in the employ of the Company, nor will it oblige the
Company to continue to employ Executive, but it will merely require the Company
to pay certain amounts and benefits to Executive under certain circumstances, as
described in this Agreement.

 

14.       Adjustments of Payments and Benefits.  Notwithstanding any provision
of this Agreement to the contrary, if any payment or benefit to be paid or
provided hereunder or under any other plan or agreement would be an “Excess
Parachute Payment,” within the meaning of Section 280G of the Internal Revenue

 

6

--------------------------------------------------------------------------------


 

Code, or any successor provision thereto, but for the application of this
sentence, then the payments and benefits to be paid or provided hereunder shall
be reduced to the minimum extent necessary (but in no event to less than zero)
so that no portion of any such payment or benefit, as so reduced, constitutes an
Excess Parachute Payment; provided, however, that the foregoing reduction shall
be made only if and to the extent that such reduction would result in an
increase in the aggregate payments and benefits to be provided to Executive,
determined on an after-tax basis (taking into account the excise tax imposed
pursuant to Section 4999 of the Internal Revenue Code, or any successor
provision thereto, any tax imposed by any comparable provision of state law, and
any applicable federal, state and local income taxes). The determination of
whether any reduction in such payments or benefits to be provided hereunder is
required pursuant to the preceding sentence shall be made at the expense of the
Company, if requested by Executive or the Company, by the Company’s independent
accountants or a nationally recognized law firm chosen by the Company.  The fact
that Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section shall not of itself limit or otherwise
affect any other rights of Executive under this Agreement.  In the event that
any payment or benefit intended to be provided hereunder is required to be
reduced pursuant to this Section, then there shall be no discretion in the
ordering of the payments and benefits so reduced, and the reduction shall occur
in the following order:  (a) reduction of the lump sum cash amount set forth in
Section 2.3; and (b) reduction of the lump sum cash amount set forth in
Section 2.4; and (c) reduction of the lump sum cash amount set forth in
Section 2.5.

 

15.       Miscellaneous.

 

15.1  Severability.  The provisions of this Agreement are severable and if any
one or more provision is determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions and any partially unenforceable
provision to the extent enforceable in any jurisdiction nevertheless will be
binding and enforceable.

 

15.2  Benefit of Agreement.  The rights and obligations of the Company under
this Agreement will inure to the benefit of, and will be binding on, the Company
and its successors and assigns, and the rights and obligations of Executive
under this Agreement will inure to the benefit of, and will be binding upon,
Executive and Executive’s heirs, personal representatives, and assigns.

 

15.3  No Waiver.  The failure of either the Company or Executive to enforce any
provision or provisions of this Agreement will not in any way be construed as a
waiver of any such provision or provisions as to any future violations thereof,
nor prevent that party from later enforcing each and every other provision of
this Agreement.  The rights granted the parties in this Agreement are cumulative
and the waiver of any single remedy will not constitute a waiver of that party’s
right to assert all other legal remedies available to it under the
circumstances.

 

15.4  Modification.  This Agreement may not be modified or terminated orally. 
No modification or termination will be valid unless in writing and signed by the
party against which the modification or termination is sought to be enforced.

 

15.5  Merger or Transfer of Assets of the Company.  During the Term, the Company
will not consolidate with or merge into any other corporation, or transfer all
or substantially all of its assets to another corporation, unless such other
corporation assumes this Agreement in a signed writing and delivers a copy
thereof to Executive, which signed writing may consist of the merger or sale
agreement, or similar document.  Upon any such assumption, the successor
corporation will become obligated to perform the obligations of the Company
under this Agreement, and the term “Company,” as used in this Agreement, will be
deemed to refer to that successor corporation.

 

7

--------------------------------------------------------------------------------


 

15.6   Dispute Resolution.  If a dispute arises out of or related to this
Agreement, the Company and Executive agree that they shall first seek to resolve
any dispute by negotiation. If the dispute has not been resolved within thirty
(30) days after the date a party hereto provides written notice of dispute to
the other party, except with respect to injunctive or other equitable relief,
either party may initiate mediation of the dispute by sending the other party a
written request that the dispute be mediated. The parties shall mediate the
dispute before a neutral, third party mediator (if a mutually agreeable mediator
cannot be identified, one shall be appointed by the American Arbitration
Association) selected by the mutual agreement of both parties within thirty
(30) days after the date of written request for mediation. If the dispute has
not been resolved within sixty (60) days after the original notice of a dispute
or within thirty (30) days after the date of the request for mediation,
whichever is the later, then either party may submit the dispute to either the
U.S. District Court for the Northern District of Georgia, Atlanta Division, or
the Superior Court of Cobb County, Georgia.

 

15.7   Governing Law and Venue.  The provisions of this Agreement will be
governed by and construed in accordance with the laws of the State of Georgia
applicable to contracts made in and to be performed exclusively within that
State, notwithstanding any conflict of law provision to the contrary.  The
parties consent to venue and personal jurisdiction over them in the courts of
the State of Georgia and federal courts sitting in Atlanta, Georgia, for
purposes of construing and enforcing this Agreement.

 

16.       Definitions.

 

16.1   Annual Cash Bonus.  The term “Annual Cash Bonus” means the annual cash
bonus compensation opportunity established for Executive from time to time by
the Company.

 

16.2   Base Salary.  The term “Base Salary” means Executive’s annual base salary
at the time of a Triggering Event or on the date on which the applicable Change
in Control occurred, whichever is higher.

 

16.3   Cause.  The term “Cause” means: (a) Executive’s willful misconduct or
gross negligence in connection with the performance of Executive’s material
employment-related duties for the Company or any of its Subsidiaries;
(b) Executive’s conviction of, or a plea of guilty or nolo contendere to, a
felony or a crime involving fraud or moral turpitude; (c) Executive’s engaging
in any business that directly or indirectly competes with the Company or any of
its Subsidiaries; (d) Executive’s disclosure of Trade Secrets, customer lists or
Confidential Information of the Company or any of its Subsidiaries to any
unauthorized person; or (e) Executive’s engaging in willful or serious
misconduct that has caused or could reasonably be expected to result in material
injury to the Company or any of its Subsidiaries, including, but not limited to
by way of damage to the Company’s or Subsidiary’s reputation or public standing
or material violation of Company policy as in effect from time to time. For
purposes of this Section 16.3, no act, or failure to act, on Executive’s part
shall be deemed “willful” unless done, or omitted to be done, by Executive not
in good faith and without reasonable belief that Executive’s act, or failure to
act, was in the best interest of the Company. A termination of employment by
Executive for an event set forth in clause (a), (c) or (e) this Section 16.3
will not constitute Cause unless (A) within the thirty (30) day period
immediately following the occurrence of such event, the Company has given
written notice to Executive of the event relied on for such termination,
(B) Executive has not remedied such event within (15) days (the “Cure Period”)
of the receipt of such notice, and (C) the Company, within thirty (30) days
after the end of the Cure Period, elects by written notice to Executive to
terminate Executive’s employment, to be effective immediately. In all events,
Company shall give written notice to Executive of any termination of Executive’s
employment for Cause and the specific event relied upon as Cause, setting forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.

 

8

--------------------------------------------------------------------------------


 

16.4   Confidential Information. The term “Confidential Information” includes
any data or information, other than trade secrets, that is valuable to the
Company and not generally known to competitors of the Company or other
outsiders, regardless of whether the confidential information is in printed,
written, or electronic form, retained in Executive’s memory, or has been
compiled or created by Executive, including, but not limited to technical,
financial, credit marketing, personnel, staffing, payroll, computer systems,
marketing, advertising, merchandising, operations, strategic planning, product,
vendor, customer or store planning data, trade secrets, or other information
similar to the foregoing.

 

16.5   Change in Control.  The term “Change in Control” shall have the meaning
ascribed to such term in the Company’s 2013 Omnibus Incentive Plan, as amended,
and in effect on the date immediately preceding the effective date of the Change
in Control, except that no event that constitutes a Change in Control for
purposes of the Company’s 2013 Omnibus Incentive Plan shall constitute a Change
in Control under this Agreement unless such event also constitutes a “change in
control” within the meaning of Section 409A.

 

16.6   COBRA.  The term “COBRA” means the health care continuation coverage
provisions of Part 6 of Title I of the Employee Retirement Income Security Act
of 1974.

 

16.7   Constructive Termination.  The term “Constructive Termination” means a
voluntary termination of Executive’s employment with the Company because of the
occurrence of any of the following events:

 

(a) the Company materially reduces Executive’s authority, duties or
responsibilities in comparison with Executive’s authority, duties or
responsibilities at the time of the Change in Control (or, in the event of an
Anticipatory Termination, immediately prior to the date when the Change in
Control is first considered, as reasonably determined by the Company); or

 

(b) the Company materially reduces Executive’s Base Salary; or

 

(c) unless agreed to in writing by Executive, the Company requires Executive to
be based at or generally work from any location more than fifty (50) miles from
the geographical center of Atlanta, Georgia; or

 

(d) the Company materially reduces the target bonus opportunity or long-term
incentive (cash or stock) grant date value provided by the Company to Executive
such that the target bonus opportunity and long-term incentive grant date value
provided to Executive by the Company is materially less, in the aggregate, than
was provided to Executive immediately prior to the Change in Control (or, in the
event of an Anticipatory Termination, immediately prior to the date when the
Change in Control is first considered, as reasonably determined by the Company),
but only to the extent that such reduction results in a material reduction in
Executive’s total compensation; or

 

(e) any failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company as contemplated by Section 15.5.

 

(f)  A termination of employment by Executive for one of the events set forth in
(a), (b), (c), (d) or (e) will not constitute a Triggering Event unless,
(A) within the ninety (90) day period immediately following the occurrence of
such event, Executive has given written notice to the Company of the event
relied on for such termination, (B) the Company has not remedied such event
within thirty (30) days (the “Cure Period”) of the receipt of such notice, and
(C) Executive, within thirty (30) days after the end of the Cure Period, elects
by written notice to the Company to terminate Executive’s employment, to be
effective immediately.

 

9

--------------------------------------------------------------------------------


 

16.8   Internal Revenue Code.  The term “Internal Revenue Code” means the
Internal Revenue Code of 1986, as amended.

 

16.9   Section.  References in this Agreement to one or more “Sections” are to
sections of this Agreement, except for references to Section 409A, which are
references to that section of the Internal Revenue Code.

 

16.10   Section 409A.  The term “Section 409A” means Section 409A of the
Internal Revenue Code.  References in this Agreement to Section 409A are
intended to include any proposed, temporary, or final regulations, or any other
guidance, promulgated with respect to Section 409A by the U.S. Department of
Treasury or the Internal Revenue Service.

 

16.11   Subsidiary.  The term “Subsidiary” means any corporation, partnership,
or other entity a majority of the voting control of which is directly or
indirectly owned or controlled by the Company.

 

16.12   Termination Date.  The term “Termination Date” means the date on which
Executive’s employment with the Company terminates.

 

16.13   Trade Secret. The term “Trade Secret” means information, without regard
to form, including, but not limited to, any technical or non-technical data,
formula, pattern, compilation, program, device, method, technique, drawing,
process, financial data, financial plans, strategic plans, product plans, or
list of actual or potential customers or suppliers which is not commonly known
by or available to the public and which information:  (a) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can derive economic
value from its disclosure or use and (b) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

16.14   Triggering Event.  A “Triggering Event” for the purpose of this
Agreement will be deemed to have occurred if, while Executive is employed by the
Company and within two years after the date on which a Change in Control occurs,
(a) the Company terminates the employment of Executive, other than in the case
of a termination for Cause, a termination by the Company following Executive’s
disability, or a termination based on death or (b) Executive terminates his
employment with the Company by means of a Constructive Termination.  For
purposes of this Agreement, Executive’s employment shall be deemed to have
terminated within two years after the date of a Change in Control where
Executive’s employment is terminated by the Company without Cause prior to a
Change in Control at the direction or request of any person or group
contemplating a Change in Control, and a Change in Control involving such person
or group occurs within twelve (12) months following such direction or request
(an “Anticipatory Termination”), and in such case, the Termination Date shall be
deemed to be the date of the Change in Control, except that the amount of any
benefits and compensation to which Executive is entitled pursuant to Section 2
shall be determined as of the actual date of the termination of Executive’s
employment with the Company.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement, the
Company by its duly authorized Chairman, President and Chief Executive Officer.

 

 

FOR THE COMPANY

 

 

 

 

 

By:

 

 

 

Joseph J. DeAngelo

 

 

Chairman, President and CEO

 

 

 

Date Signed:

 

 

 

 

EXECUTIVE

 

 

 

 

 

[Name and Title]

 

 

 

Date Signed:

 

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Release

 

This Release is entered into in connection with that certain Change in Control
Agreement between HD Supply Holdings, Inc., HD Supply, Inc. and, their
subsidiaries, affiliates, predecessors, and related entities (hereinafter
collectively referred to as the “Company”) and [name] (“Executive”) signed by
Executive on [applicable date] (the “Agreement”).  Executive and Executive’s
heirs, assigns, and agents release, waive and discharge the Company and its past
and present directors, officers, employees, parents, subsidiaries, affiliates,
related entities, and agents and each of its and their predecessors, successors
and assigns from each and every claim, action or right of any sort, known or
unknown, arising on or before the date he/she executes this Release.

 

a.  The foregoing release includes, but is not limited to, any claim of
discrimination on the basis of race, sex, religion, sexual orientation, national
origin, disability, age, or citizenship status; any other claim based on any
local, state, or federal prohibition, including but not limited to claims under
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended, the Family Medical Leave Act, the Fair Labor
Standards Act or the Americans With Disabilities Act; any claim arising out of
or related to any alleged express or implied employment contract, any other
alleged contract affecting terms and conditions of employment, or an alleged
covenant of good faith and fair dealing; or any claim for severance pay, bonus,
salary, sick leave, stocks, attorneys’ fees, holiday pay, vacation pay, life
insurance, health or medical insurance or any other fringe benefit, workers’
compensation or disability.

 

b.  Executive represents that Executive understands the foregoing release, that
rights and claims under the Age Discrimination in Employment Act of 1967, as
amended, are among the rights and claims against the Company Executive is
releasing, and that Executive understands that Executive is not presently
releasing any future rights or claims that might arise after the Release
Effective Date (as defined below).

 

c.  Executive further agrees never to sue the Company or its past and present
directors, officers, employees, parents, subsidiaries, affiliates, predecessors,
related entities, and agents and each of its and their predecessors, successors
and assigns or cause the Company or its past and present directors, officers,
employees, parents, subsidiaries, affiliates, predecessors, related entities,
and agents and each of its and their predecessors, successors and assigns to be
sued, regarding any matter within the scope of the above release. If Executive
violates this Release, the Company may recover all damages as allowed by law,
including all costs and expenses, including reasonable attorneys’ fees, incurred
in defending against the suit.

 

Executive acknowledges that he/she is hereby advised and has had the opportunity
to obtain the assistance and advice of legal counsel in reviewing and
understanding this Release, that he/she indeed has had the assistance of counsel
in reviewing and understanding this Release, and that he/she understands
completely this Release and the legal effect thereof.

 

Executive acknowledges that prior to executing this Release, he/she was given at
least twenty-one (21) days to review this Release and to determine whether or
not to enter into it, which, after consultation with his/her attorneys, he/she
has waived by executing the Release on the date set forth below.  Upon
Executive’s execution of this Release, he/she shall have seven (7) days from and
after the date he/she executes it within which to revoke it.  Any revocation
shall be in writing and delivered to the Company’s counsel, [             ].  To
be effective, revocation must be physically delivered on or before the end

 

12

--------------------------------------------------------------------------------


 

of the seventh calendar day from Executive’s execution of this Release.
Specified provisions of the Agreement are contingent upon the execution and
non-revocation of this Release.  Specified provisions of the Agreement and this
Release are not effective or enforceable until the time for revocation has
expired without Executive revoking his/her acceptance (the “Release Effective
Date”).

 

 

Executive:

 

 

 

 

 

 

 

 

 

 

 

[Name]

 

Date

 

13

--------------------------------------------------------------------------------